ORDER

PER CURIAM.
Elaine Marion (“Wife”) appeals the judgments denying her Rule 74.06 motion for relief from judgment and granting Jay Marion’s (“Husband”) petition in equity to distribute previously undivided marital assets. We affirm.
We have reviewed the briefs of the parties and the record on appeal. No error of law appears. An extended opinion would have no precedential value. We have, however, furnished the parties with a memorandum for their information only, setting forth the reasons for this order. We affirm the judgments pursuant to Rule 84.16(b).